                  Case 2:21-cv-01286-JJT Document 1 Filed 07/23/21 Page 1 of 5




 1   Darrell E. Davis, SBN #011442
     Zach R. Fort, SBN #031643
 2
     CLARK HILL PLC
 3   14850 North Scottsdale Road, Suite 500
     Scottsdale, Arizona 85254
 4   Telephone: (480) 684-1100
 5   Facsimile: (480) 684-1199
     Email:        ddavis@clarkhill.com
 6                 zfort@clarkhill.com
 7   Attorneys for Defendant The 85 Fund

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
     Justin Hanson,
11                                                               NOTICE OF REMOVAL
12                             Plaintiff,
             v.                                                      Federal Question
13                                                                   28 U.S.C. § 1331
     The 85 Fund,
14
                                                             Removed from the Maricopa County
15                             Defendant.                       Justice Courts (North Mesa)

16                                                              Case No. CC2021-099582RC
17
             TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
18           DISTRICT OF ARIZONA
19
             PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1331, Defendant The 85
20
     Fund (“Defendant”), through counsel, hereby removes this action from the Maricopa
21
     County Justice Courts (North Mesa) to the United States District Court for the District of
22
     Arizona on the following grounds:
23
             1.       Plaintiff Justin Hanson (“Plaintiff”), commenced this action on or about
24
     June 18, 2021, by filing his Summons and Complaint in the Maricopa County Justice
25
     Courts (North Mesa), Case No. CC2021-099582RC (the “State Court Action”). A true
26
     and accurate copy of the Complaint and Summons are attached as Exhibit 1.
27

28
                                                         1
     ClarkHill\09999\09999-030025\263480016.v1-7/13/21
                   Case 2:21-cv-01286-JJT Document 1 Filed 07/23/21 Page 2 of 5




 1           2.       Defendant was served through its statutory agent of service of process on or
 2   about June 23, 2021. However, Plaintiff has not yet filed the required Proof of Service in
 3   the State Court Action and has not otherwise provided a copy to Defendant.
 4           3.        To date, no other pleadings have been filed in the action.
 5           4.       This removal is timely filed pursuant to 28 U.S.C. § 1446(b) as it was filed
 6   within thirty days after Defendant was served.
 7           5.       The civil action Plaintiff initiated as the Justice Court Action involves
 8   allegations that he received communications from Defendant that were unlawful under
 9   the Telephone Consumer Protection Act. Plaintiff’s only cause of action, although
10   lacking even the most basic elements of a viable pleading, purports to be based solely on
11   a federal statute. See Exhibit 1. Defendant disputes Plaintiff’s claim.
12           6.       Pursuant to 28 U.S.C. §1441(a), this action may be removed to this Court
13   because it is the District located in Maricopa County, Arizona, in which this action was
14   pending before removal.
15           7.       Removal is proper in this case because the Court has original jurisdiction of
16   this action under 28 U.S.C. § 1331 as a civil action arising under the Constitution, laws,
17   or treaties of the United States. See Exhibit 1.
18           8.       Defendant is the only named defendant, therefore, all defendants have
19   joined in this removal.
20           9.       This Notice of Removal is timely filed because it was filed within thirty
21   days after receipt by Defendant, through service, of the Summons and Complaint of the
22   Plaintiff and is filed within one year after the filing of the Complaint. See 28 U.S.C. §
23   1446(b).
24           10.      Defendant reserves the right to amend or supplement this Notice of
25   Removal.
26           11.      Pursuant to 28 USC § 1446, a Notice of Filing Notice of Removal will be
27   filed with the Clerk for the Maricopa County Justice Courts, North Mesa Justice Court,
28
                                                         2
     ClarkHill\09999\09999-030025\263480016.v1-7/13/21
                   Case 2:21-cv-01286-JJT Document 1 Filed 07/23/21 Page 3 of 5




 1   and will also be served upon the Plaintiff. A true and complete copy of the written
 2   Notice of Filing Notice of Removal to be filed and served is attached herein as Exhibit 2.
 3           12.      A copy of the most recently available docket in the State Court Action is
 4   attached as Exhibit 3.
 5           WHEREFORE, Defendant respectfully requests that this action to be removed and
 6   that this Court assume full jurisdiction over this case as provided by law.
 7           DATED this 23rd day of July 2021.
 8                                                       CLARK HILL PLC
 9
10                                                       By: s/ Zach R. Fort
                                                              Darrell E. Davis
11                                                            Zach R. Fort
12                                                            Attorneys for Defendant
                                                              The 85 Fund
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           3
     ClarkHill\09999\09999-030025\263480016.v1-7/13/21
                  Case 2:21-cv-01286-JJT Document 1 Filed 07/23/21 Page 4 of 5




 1

 2

 3
                                    VERIFICATION OF ZACH R. FORT
 4
             I, Zach R. Fort, verify as follows:
 5

 6           1.       I am an active member in good standing of the State Bar of Arizona and a

 7   member with the law firm of Clark Hill PLC, the counsel of record for Defendant The 85

 8   Fund

 9           2.       I have firsthand knowledge of the matters set forth herein. I submit this

10   verification pursuant to LRCiv 3.6 and Fed. R. Civ. P. 11.

11           3.       I hereby verify that attached to this Notice of Removal are the true and

12   correct copies of all pleadings and other documents filed in the State Court Action.

13           I verify that the foregoing is true and correct.

14

15                                                           CLARK HILL PLC

16
                                                             By: s/ Zach R. Fort
17                                                              Zach R. Fort
18

19
20

21

22

23

24

25

26

27

28
                                                         4
     ClarkHill\09999\09999-030025\263480016.v1-7/13/21
                 Case 2:21-cv-01286-JJT Document 1 Filed 07/23/21 Page 5 of 5




 1
                                         CERTIFICATE OF SERVICE
 2
             I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of
 3
      the Court this 23rd day of July 2021, via the CM/ECF system and also served the
 4
     foregoing by regular mail and email to:
 5

 6
                                                  Justin Hanson
 7
                                               745 E. Glade Avenue
 8                                               Mesa, AZ 85204
                                              Hansoncrwe@gmail.com
 9                                             Defendant in pro per
10

11   s/ Shonda L. Ordoñez

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         5
     ClarkHill\09999\09999-030025\263480016.v1-7/13/21
